Citation Nr: 0328756	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a right knee meniscectomy.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left foot bunionectomy.  

3.  Entitlement to an initial evaluation in excess of zero 
percent for the residuals of a right foot bunionectomy.  

4.  Entitlement to an initial evaluation in excess of zero 
percent for the residuals of a cyst on the left hand, third 
digit.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 19, 1987, 
to May 31, 2000; he also had 7 years, 3 months, and 7 days of 
active service prior to July 19, 1987.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

By a November 2002 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  Limitation of extension of the right knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the appellant does not have 
instability or subluxation of his right knee; he experiences 
only mild functional impairment.   

2.  The appellant's residuals of a left foot bunionectomy are 
productive of a Morton's neuroma of the left digital nerve of 
the third and fourth toes; the disability is not productive 
of moderately severe symptomatology.   

3.  The appellant's residuals of a right foot bunionectomy 
are slight; the disability is not productive of moderate 
symptomatology.  

4.  Residuals of the left hand cyst removal include a scar of 
the third digit; it is well healed; it is not poorly 
nourished, tender, painful, unstable, deep, or productive of 
any functional limitation; the scar measures 2.5 centimeters 
(cm.).  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a right knee meniscectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 
5260, 5261 (2003).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a left foot bunionectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2003).

3.  The schedular criteria for an evaluation in excess of 
zero percent for the residuals of a right foot bunionectomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2003).

4.  The schedular criteria for an evaluation in excess of 
zero percent for the residuals of a cyst on the left hand, 
third digit, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2003); 67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7819).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).   

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

By a July 2000 rating action, the RO granted service 
connection for the residuals of a right knee meniscectomy, 
the residuals of a left foot bunionectomy, the residuals of a 
right foot bunionectomy, and a cyst on the left hand, third 
digit.  At that time, the RO assigned a zero percent 
disability rating under Diagnostic Code 5257-5262, effective 
from June 1, 2000, for the appellant's service-connected 
right knee disability; a 10 percent disability rating under 
Diagnostic Code 5280-7804, effective from June 1, 2000, for 
the appellant's service-connected left foot disability; a 
zero percent disability rating under Diagnostic Code 5280-
5284, effective from June 1, 2000, for the appellant's 
service-connected right foot disability; and a zero percent 
disability rating under Diagnostic Code 7899-7819, effective 
from June 1, 2000, for the appellant's service-connected cyst 
on the left hand, third digit.  In addition, by a February 
2002 rating action, the RO increased the disability rating 
for the appellant's service-connected right knee disability, 
from zero percent to 10 percent disabling under Diagnostic 
Code 5259, effective from June 1, 2000.  As the appellant 
took issue with the initial ratings assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found--a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).  Thus, the Board must evaluate 
the relevant evidence since June 2000.  

In the instant case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his right knee, bilateral foot, and left hand disabilities 
cause him.  He indicates that he has chronic pain in his 
right knee and feet.  In regard to his service-connected 
bilateral foot disabilities, the appellant contends that he 
has lost flexibility of his feet.  According to the 
appellant, his posture and the way he walks have changed due 
to his service-connected right knee and bilateral foot 
disabilities.  In addition, the appellant states that since 
his left hand surgery, he has tenderness in the scar area, 
and soreness and tightness on the top of his hand.  
Specifically, he notes that he has pain in his second and 
third fingers of his left hand.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  


Residuals of a Right Knee Meniscectomy

I.  Factual Background

On May 2, 2000, prior to the appellant's separation from the 
military on May 31, 2000, the appellant underwent an 
examination.  At that time, he stated that he had a history 
of right knee pain and related surgery.  The appellant 
indicated that he had constant pain along the right knee 
joint line.  He denied any swelling, instability, or locking 
since his most recent surgery, but he noted that his right 
knee popped all the time.  According to the appellant, 
current treatment involved exercises that had been prescribed 
by Physical Therapy, as well as walking.  Upon physical 
examination, the appellant's knees, bilaterally, had 
flexion/extension from zero to 140 degrees.  There was no 
medial or lateral laxity in either knee, and the drawers were 
negative, bilaterally.  There was crepitus noted with 
flexion/extension of both knees.  The appellant was able to 
squat fully and rise without difficulty.  The appellant's 
gait was steady, and his stance was upright.  He was able to 
rise on his heels, as well as his toes, without difficulty.  
Romberg was negative.  An x-ray of the appellant's right knee 
was interpreted as showing no fractures or bony lesions.  The 
joint spaces and soft tissues were normal.  The impression 
was normal weightbearing views of the right knee.  Following 
the physical examination and a review of the appellant's x-
rays, the examining physician diagnosed the appellant as 
status-post partial medial meniscectomy of the right knee, 
with persistent pain; degenerative joint disease ruled out.  

In February 2002, the RO received outpatient treatment 
records from the Scott Air Force Base Hospital, from August 
2000 to April 2001, and outpatient treatment records from the 
Heartland East VA Medical Center (VAMC), from March 2001 to 
April 2002.  The records show intermittent treatment for the 
appellant's chronic right knee pain.  The records reflect 
that in October 2000, it was noted that there was swelling 
and tenderness of the appellant's right knee.  In November 
2000, it was reported that the appellant had range of motion 
of his right knee from zero to 140 degrees, with tenderness 
and edema.  The records further show that in March 2001, the 
appellant had an x-ray taken of his right knee.  The x-ray 
was interpreted as showing minimal degenerative changes in 
the articular surfaces of the patella and proximal tibia.  
The rest of the bony structures appeared unremarkable.  The 
impression was minimal degenerative changes as described 
above in the right knee.  According to the records, in 
September 2001, the appellant was treated after complaining 
of right knee pain.  At that time, he stated that the pain 
increased with walking more than 30 minutes, walking stairs, 
or bending at the knee.  He indicated that steroid injections 
had not helped for more than two weeks, and that he was not 
interested in any more injections.  The physical examination 
was negative for any swelling, atrophy, warmth, or erythema.  
Deep tendon reflexes (DTRs) were 2+.  The appellant had a 
full range of motion with passive and active motion.  In 
regard to muscle strength, the appellant's quadriceps were 5-
/5 on the right, and 5/5 on the left.  All other muscle 
groups were 5/5 bilaterally.  There was no laxity or 
abnormality of the knee joint.  The assessment was tendonitis 
of the medial knee.  

In March 2002, the RO received outpatient treatment records 
from the St. Louis VAMC, dated from March 2000 to January 
2002.  The records reflect that in October 2001, the 
appellant was treated after complaining of right knee pain.  
Upon physical examination, it was noted that the appellant 
had a full range of motion.  The diagnosis was bursitis.  

In March 2003, the appellant underwent a VA orthopedic 
examination.  He stated that he experienced right knee pain 
on a daily basis.  The appellant indicated that his right 
knee felt weak, and that he experienced lack of endurance, 
pain, and fatigability after walking for 30 minutes.  He 
noted that he had to sit with his right knee extended, or 
else he developed stiffness and soreness in his right knee.  
According to the appellant, his right knee gave way perhaps 
once a week.  The appellant reported that there was no 
locking and no history of swelling.  He stated that he did 
not use a brace.  

Upon physical examination, alignment of both lower 
extremities was normal with regard to the knees, tibia, 
ankles, and feet.  The appellant demonstrated no limp, and he 
could squat to 90 degrees bilaterally.  Range of motion of 
the bilateral knees as measured with goniometer revealed the 
right knee extended fully to zero degrees, and flexed to 130 
degrees, with medial knee joint pain at 130 degrees.  The 
left knee extended fully to zero degrees, and flexed to 150 
degrees without pain.  There was no joint line or 
patellofemoral crepitus of either knee.  There were well-
healed arthroscopic scars on the right knee.  Circumferential 
measurements indicated one centimeter atrophy of the right 
thigh, with the right thigh measuring 52 cm. and the left 
thigh measuring 53 cm.  The right knee measured 42 cm., and 
the left knee measured 42.5 cm.  The right calf measured 41 
cm. and the left calf measured 40 cm.  No soft tissue 
thickening or swelling was found on the knees, and no joint 
effusion was present.  There was no tenderness on examination 
of the right knee, with attention to the joint lines or 
peripatellar areas.  Normal sensation was present about the 
right knee.  Patellar alignment and tracking was normal 
during range of motion, with negative apprehension sign.  
Ligament testing of the right knee, as compared to the left 
knee, demonstrated normal ligament laxity.  Lachman's test 
was negative, and there was no pivot shift.  Anterior and 
posterior signs were negative, and there was no varus or 
valgus laxities.  Quadriceps and hamstring strength were 5/5 
bilaterally and were normal.  The diagnosis was medial 
meniscus tear of the right knee.  The examining physician 
stated that the appellant's current right knee disability 
would be considered slight.  The examiner indicated that as 
noted in the history, there were "symptoms."  However, the 
examiner opined that the appellant's symptoms did not 
interfere with his daily function.  According to the 
examiner, there were no specific flare-ups.  The examiner 
further noted that there was a decreased range of motion.  An 
x-ray of the appellant's right knee was interpreted as 
showing no gross bone changes.  The patellar position 
appeared normal on the skyline view, and the articular 
surface appeared smooth.  The impression was that the x-ray 
was grossly negative.  

II.  Analysis

As previously stated, the RO has assigned a 10 percent 
disabling rating under Diagnostic Code 5259 for the 
appellant's service-connected right knee disability.  Under 
Diagnostic Code 5259, a maximum award of 10 percent is 
warranted when there is the removal of semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5257, 5258, 5260, 5261, and 5262.  

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
namely recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).  

Under Diagnostic Code 5258, a 20 percent rating is the 
maximum assignable for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Diagnostic Code 5262 provides that malunion of the tibia or 
fibula with slight knee disability warrants a 10 percent 
evaluation.  With moderate knee disability, a 20 percent 
evaluation is warranted, and with marked knee or ankle 
disability, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2003).  Nonunion of the tibia 
or fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  Id. 

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2003).  

In the instant case, the maximum schedular rating of 10 
percent has been assigned under Diagnostic Code 5259 for the 
appellant's service-connected residuals of a right knee 
meniscectomy.  Consequently, the Board will analyze other 
potentially applicable rating criteria, such as those 
relating to instability and limitation of motion.

Diagnostic Code 5257 is used to rate recurrent subluxation or 
lateral instability.  In this case, however, the competent 
medical evidence of record is negative for any evidence of 
instability or subluxation of the right knee.  At the 
appellant's May 2000 examination, there was no medial or 
lateral laxity of the right knee.  The appellant's gait was 
steady, and his stance was upright.  In addition, outpatient 
treatment records from the Scott Air Force Base Hospital, 
from August 2000 to April 2001, and outpatient treatment 
records from the Heartland East VAMC, from March 2001 to 
April 2002, show that in September 2001, there was no laxity 
or abnormality of the appellant's right knee joint.  The 
Board further notes that at the appellant's March 2003 VA 
orthopedic examination, ligament testing of the right knee, 
as compared to the left knee, demonstrated normal ligament 
laxity.  Moreover, anterior and posterior signs were 
negative, and there was no varus or valgus laxities.  Thus, 
an evaluation in excess of 10 percent is not warranted for 
the appellant's right knee under the provisions of Diagnostic 
Code 5257.  (Diagnostic Code 5257 is not predicated on loss 
of range of motion; thus, problems with pain experienced by 
the veteran are not to be considered in applying the criteria 
of this Diagnostic Code.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).)

As to Diagnostic Code 5258, although the Board recognizes 
that according to the outpatient treatment records from the 
Scott Air Force Base Hospital and the Heartland East VAMC, in 
October 2000, it was noted that there was swelling and 
tenderness of the appellant's right knee, and in November 
2000, it was reported that the appellant had edema of his 
right knee, the Board notes that the evidence of record is 
negative for frequent episodes of "locking," pain, and 
effusion into the right knee joint.  In this regard, the 
Board observes that in September 2001, the appellant's 
physical examination was negative for any swelling, atrophy, 
warmth, or erythema.  DTRs were 2+, and there was no laxity 
or abnormality of the knee joint.  In addition, at the 
appellant's March 2003 VA examination, no soft tissue 
thickening or swelling was found in the right knee, and there 
was no joint effusion.  Moreover, there was no tenderness on 
examination of the right knee, with attention to the joint 
lines or peripatellar areas.  Ligament testing of the right 
knee, as compared to the left knee, demonstrated normal 
ligament laxity.  Furthermore, Lachman's test was negative, 
and there was no pivot shift.  Most importantly, there is no 
evidence of dislocated cartilage.  Therefore, a 20 percent 
rating is not warranted under Diagnostic Code 5258.

Under the criteria of Diagnostic Codes 5260 and 5261, as 
previously noted, limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; and limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  In this regard, the Board notes that in the 
appellant's May 2000 examination, flexion/extension of the 
right knee was from zero to 140 degrees.  In addition, the 
outpatient treatment records from the Scott Air Force Base 
Hospital and the Heartland East VAMC, show that in November 
2000, it was reported that the appellant had a range of 
motion of his right knee from zero to 140 degrees, with 
tenderness.  The Board further notes that the outpatient 
treatment records from the St. Louis VAMC, from March 2000 to 
January 2002, show that in October 2001, the appellant had a 
full range of motion of the right knee.  Moreover, at the 
appellant's March 2003 VA examination, range of motion of the 
right knee was from zero to 130 degrees, with medial knee 
joint pain at 130 degrees.

Because the Board finds that the range of motion findings 
noted above do not show limitation of extension of the right 
knee to more than 10 degrees, or limitation of flexion of the 
right knee to less than 45 degrees, an evaluation in excess 
of 10 percent is not warranted for the right knee under the 
provisions of Diagnostic Code 5260 or Diagnostic Code 5261.  

It must also be determined whether an increased disability 
rating is warranted for the appellant's right knee disability 
based on functional loss due to pain, weakness, or flare-ups, 
etc., pursuant to the Court's holding in DeLuca.  The Board 
finds that the medical evidence of record does not support an 
increased evaluation for the appellant's right knee 
disability on account of functional losses.  In this regard, 
the Board recognizes that, as stated above, at the 
appellant's March 2003 VA examination, range of motion of the 
right knee was from zero to 130 degrees, with medial knee 
joint pain at 130 degrees.  In addition, circumferential 
measurements indicated a one-centimeter atrophy of muscle.  
However, the Board notes that patellar alignment and tracking 
was normal during range of motion, with negative apprehension 
sign.  In addition, ligament testing of the right knee, 
compared to the left knee, demonstrated normal ligament 
laxity.  Moreover, quadriceps and hamstring strength were 5/5 
bilaterally and were normal.  The Board further notes that 
although the examiner stated that the appellant had symptoms 
related to his right knee disability, including decreased 
range of motion of his right knee, the examiner opined that 
the appellant's symptoms did not interfere with his daily 
function.  According to the examiner, there were no specific 
flare-ups.  Thus, because there is no evidence of weakness, 
incoordination, uncontrolled flare-ups, or limitation of 
motion that would warrant a rating higher than 10 percent, 
the Board finds that the preponderance of the evidence is 
against a higher evaluation for the appellant's right knee 
disability.  In short, there is no evidence that shows 
functional debility caused by problems such as pain equates 
to limitation of motion greater than that which would entitle 
the appellant to a 10 percent rating.  

In regard to Diagnostic Code 5262, the Board finds that there 
is no evidence of record showing that the appellant has 
either malunion or nonunion of the tibia or fibula.  
Therefore, he does not meet the requirements to be awarded a 
greater disability rating under Diagnostic Code 5262.  

The Board has addressed several diagnostic rating criteria 
and has found that a rating greater than 10 percent is not 
warranted.  This is so in part because each set of criteria 
addressed above is based on the same or similar symptoms, 
with the exception of Diagnostic Codes 5257 and 5262.  As 
noted above, the veteran does not experience nonunion or 
malunion.  Diagnostic Code 5262.  Additionally, he does not 
experience any subluxation or lateral instability.  
Diagnostic Code 5257.  Consequently, a separate compensable 
rating based on subluxation or instability is not warranted.  
The remaining codes, as discussed above, all have certain 
rating criteria that overlap, such as pain or limitation of 
motion.  This means that a rating separate from the already 
assigned 10 percent rating may not be assigned under 
Diagnostic Codes 5258, 5259, 5260, or 5261.  38 C.F.R. § 4.14 
(2003).  

In this case, the Board also notes that according to the 
Scott Air Force Base Hospital and Heartland East VAMC 
outpatient treatment records, in March 2001, an x-ray of the 
appellant's right knee was interpreted as showing minimal 
degenerative changes in the right knee.  In this regard, the 
Board observes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2002).  However, the 
Board notes that at the appellant's May 2000 VA examination, 
degenerative joint disease of the appellant's right knee was 
ruled out because x-rays of his right knee were normal.  In 
addition, at the appellant's March 2003 VA orthopedic 
examination, an x-ray of the appellant's right knee was 
reported to be grossly negative.  Thus, the Board finds that 
the appellant has not been diagnosed with arthritis of the 
right knee.  

In summary, after a consideration of the entire record, and 
for the reasons expressed above, the Board concludes that the 
disability rating of 10 percent is properly assigned for the 
service-connected right knee disability.  This is so since 
the time of the award of service connection for the residuals 
of a right knee meniscectomy.  Fenderson, supra.  The benefit 
sought on appeal is accordingly denied.  


Residuals of Right and Left Foot Bunionectomies

I.  Factual Background

On May 2, 2000, prior to the appellant's separation from the 
military on May 31, 2000, the appellant underwent an 
examination.  At that time, he stated that in 1993, he had 
problems with bunions on his left foot and he subsequently 
underwent a bunionectomy.  The appellant indicated that 
following the surgery, he continued to experience pain in his 
left foot, with a continuous rubbing sensation and 
irritation.  He noted that he underwent a second surgery and 
had a revision of the bunionectomy.  According to the 
appellant, he could not run without pain.  The appellant 
reported that the toes of his left foot went "to sleep" 
frequently, and that he had joint pain.  He stated that his 
left great toe overlapped with the second toe frequently.  
The appellant indicated that he used shoe inserts.  In regard 
to his right foot, the appellant noted that in 1996, he 
underwent a right foot bunionectomy.  According to the 
appellant, he did not have any pain in his right foot and was 
not treating his right foot.  

Upon physical examination, plantar flexion was from zero to 
45 degrees.  The appellant had a five to seven-degree 
deviation of his left great toe inward and a callus formation 
behind the second, third, and fourth toes of the left foot.  
The appellant also had a callus on the right foot behind the 
first digit.  The appellant's gait was steady, and his stance 
was upright.  He was able to rise on his heels, as well as 
his toes, without difficulty.  Romberg was negative.  The 
examiner noted that the appellant did not use any mechanical 
aids.  X-rays of the appellant's feet were interpreted as 
showing two bone screws within the distal right first 
metatarsal.  The remainder of the osseous structures, joint 
spaces, and soft tissues were within normal limits.  
Following the physical examination and a review of the 
appellant's x-rays, the examining physician provided the 
following diagnoses: (1) status post bunionectomy of the left 
foot, with deviation of the great toe, five to seven degrees, 
and callus formation behind the second, third, and fourth 
toes, and (2) status post bunionectomy of the right foot, 
which had healed without sequelae.  

In February 2002, the RO received outpatient treatment 
records from the Scott Air Force Base Hospital, dated from 
August 2000 to April 2001, and outpatient treatment records 
from the Heartland East VAMC, dated from March 2001 to April 
2002.  The records show that in April 2001, it was noted that 
the appellant was treated after complaining of pain on the 
plantar aspect of his third metatarsal head and third 
interspace of his left foot.  The physical examination showed 
that the appellant had pain on palpation of the plantar 
aspect of the third metatarsal head of his left foot, which 
was mild.  The appellant also had pain on palpation of the 
left, third intermetatarsal (IM) space.  The appellant had 
pain with side to side compression of the left metatarsal 
heads in the third interspace.  The pain did not radiate.  
The assessment was possible Morton's neuroma of the left 
foot.  The records reflect that in June 2001, the appellant 
underwent a follow-up evaluation.  Upon physical examination, 
the appellant had pain on palpation of the left second and 
third interspaces.  The assessment was neuroma/neuritis of 
the left second and third interspaces.  

According to the records, in January 2002, the appellant 
underwent an additional follow-up examination.  At that time, 
he stated that he had been receiving multiple steroid 
injections for his Morton's neuroma of his left foot.  The 
appellant indicated that even with the injections, he was 
still experiencing pain in the left, second and third digits.  
He noted that he also had numbness "on the sides" of his 
second and third digits of his left foot.  The examiner 
reported that the appellant presented himself with custom 
semi-rigid orthotics in his shoes with "met pad" 
modification.  The physical examination showed that the 
appellant had pain on palpation of the second interspace of 
the left foot, with a positive palpable click.  The 
assessment was neuroma/neuritis of the second interspace of 
the left foot.  The examiner noted that the appellant 
received another steroid injection.  

In March 2002, the RO received outpatient treatment records 
from the St. Louis VAMC, dated from March 2000 to January 
2002.  The records reflect that in June 2000, the appellant 
was treated after complaining of foot pain.  The physical 
examination showed mild pain on palpation of the left, third 
interspace.  The assessment was that the appellant's short 
first "met" was causing metatarsalgia.  

In March 2003, the appellant underwent a VA orthopedic 
examination.  At that time, he stated that he had stiffness 
in both great toes, although he felt that the right was 
greater than the left.  The appellant indicated that he had 
increased pain in his left foot, with numbness between the 
second and third toes with prolonged walking and standing.  
He noted that those symptoms were worse with his shoes off.  
According to the appellant, he had to wear lace-up shoes, in 
that he could not use slip-on shoes because he needed to 
adjust the degree of looseness across the forefoot area and 
the box of his shoe.  The appellant reported that he 
periodically developed a callous at the end of his left, 
second toe, which he treated himself by removing the callous.  
He stated that injection to his left foot allowed improvement 
for approximately two weeks.  According to the appellant, the 
stiffness of his great toes, in addition to the pain in his 
left foot, interfered with his walking, although the amount 
of walking he could do was not restricted.  

Upon physical examination, alignment of both lower 
extremities was normal with regard to the knees, tibia, 
ankles, and feet.  The appellant demonstrated no limp, and he 
could squat to 90 degrees bilaterally.  He shifted the 
weightbearing slightly to the lateral aspect of the left foot 
during tip-toe walking, which, according to the examiner, was 
to unload the area onto the first metatarsal.  The appearance 
of the great toes was straight with no valgus or varus 
deformities.  There were no palpable or visible bunions.  
Range of motion of the first metatarsophalangeal joint 
measured with a goniometer revealed on the left, 10 degrees 
dorsiflexion and 10 degrees plantar flexion, and on the 
right, 25 degrees dorsiflexion and 10 degrees plantar 
flexion.  There was no complaint of pain during active or 
passive range of motion.  The right foot had no plantar 
calluses.  The left foot showed a small callosity beneath the 
head of the second metatarsal.  Circumferential measurements 
made about the forefeet, centered at the metatarsal heads, 
measured 24 cm. on the left, and 25.5 cm. on the right.  
There was tenderness between the heads of the second and 
third, and third and fourth metatarsals of the left foot.  
There was no tenderness noted on the right foot.  Peripheral 
circulation was intact.  Pronation, supination, inversion, 
and eversion of the bilateral feet were normal.  There were 
no hammertoes, and the arches were of normal height.  The 
diagnoses were the following: (1) bilateral bunions, status 
post surgery, (2) metatarsalgia of the left foot, secondary 
to left bunion surgery, and (3) Morton's neuroma of the left 
foot, secondary to the left bunion surgery.  The examiner 
stated that the appellant had greater symptoms on the left 
foot primarily with regard to the post-operative development 
of metatarsalgia and symptoms of a Morton's neuroma.  
According to the examiner, it would be considered that there 
was slight residual on the right foot, with moderate residual 
on the left foot.  The examiner further opined that the left 
foot moderate residuals were primarily due to the secondary 
problems of metatarsalgia and Morton's neuroma, and that 
there was little effect on foot functioning.  

A VA neurological examination was conducted in March 2003.  
At that time, the appellant stated that he had pain in his 
feet with walking and running.  Upon physical examination, 
posture, tone, power, coordination, and the pattern of 
skilled movement were preserved.  The appellant walked in a 
natural manner, turning on a single pace and maintaining 
balance when standing on either foot with his eyes open.  The 
appellant was reluctant to rise to his toes or squat, owing 
to discomfort in the left foot.  He was able to maintain the 
direction of gait when walking forward with his eyes closed 
and backward with them open and closed.  He was timid in 
performing tandem gait because of pain in his foot.  The 
plantar responses were "flexor."  His appreciation of 
pinprick, touch, temperature, position, and vibration was 
preserved.  The carotid pulses were normal and without bruit.  
There was no limitation of movement in his toes, and there 
was no regional tenderness.  His feet were warm and moist.  
Capillary filling time was virtually instantaneous.  There 
were dorsalis pedis pulses on the left, and posterior tibial 
pulses on the right.  The left posterior tibial pulse and the 
right dorsalis pedis pulse could not be felt.  There was some 
tenderness on palpation about the distal head of the third 
and fourth metatarsal bones and percussion, particularly on 
the plantar surface of the foot, which evoked a Tinel 
phenomenon with paresthesia running out toward the tips of 
the third and fourth toes.  It was not clear that there was 
any loss of sensation when the toes were at rest, and in all 
other respects, his appreciation of pinprick, touch, 
temperature, position, and vibration was preserved.  

Following the physical examination, the examiner diagnosed 
the appellant with a Morton's neuroma of the left digital 
nerve of the third and fourth toes.  The examiner stated that 
the appellant clearly fulfilled the criteria for the presence 
of a left digital nerve neuroma consistent with the diagnosis 
of Morton's toe.  According to the examiner, there was no 
evidence that the appellant suffered a distal neuropathy of 
any kind, nor was there evidence that he suffered from 
neuritis.  The examiner opined that the appellant's symptoms 
in the foot would appear to be related to mechanical 
compression of the digital nerve between the third and fourth 
toes; the presence of a neuroma reflecting the continued 
abrasion and compression of the nerve between the 
approximating heads of the bones in question.  

In the appellant's March 2003 neurological VA examination, x-
rays were taken of the appellant's feet.  The x-rays were 
interpreted as showing deformities of the first metatarsal 
consistent with history of surgery for bunionectomies.  A 
small periarticular spur was noted at the base of the 
proximal phalanx of the right great toe.  Two metallic 
internal fixation screws were seen superimposed on the right 
first metatarsal.  Normal joint relationships were otherwise 
well maintained.  There was no acute fracture or bony 
destruction.  The diagnoses were the following: (1) post-
surgical changes in the first metatarsals consistent with 
past surgery, and (2) no osseous abnormality was seen in 
relation to the left third and fourth toes.  

In June 2003, the RO received St. Louis/Belleville VAMC 
outpatient treatment records, from February to May 2002.  The 
records show that in April 2002, the appellant was diagnosed 
with neuroma/neuritis of the second interspace of his left 
foot which was resolving.  


II.  Analysis

As previously stated, the appellant's service-connected left 
foot disability has been assigned a 10 percent disability 
evaluation under Diagnostic Code 5280-7804.  In addition, the 
appellant's service-connected right foot disability has been 
assigned a zero percent disability evaluation under 
Diagnostic Codes 5280-5284.  

Under Diagnostic Code 5280, unilateral hallux valgus is 
assigned a 10 percent rating when there has been surgery 
involving resection of metatarsal head, or when the condition 
is severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2003).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5281, hallux 
rigidus, if unilateral and severe, is rated under the 
criteria for severe hallux valgus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5281 (2003).  

Under Diagnostic Code 5282, a noncompensable evaluation is 
assigned for hammer toe involving single toes.  A 10 percent 
evaluation is warranted for hammer toe involving all toes, 
unilateral without claw foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282 (2003).  

Diagnostic Code 5283 pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  A 10 
percent evaluation is warranted if the malunion or nonunion 
is moderate in nature.  A 20 percent evaluation is warranted 
if the disorder is moderately severe, and a 30 percent 
evaluation is provided if the disorder is severe. A 40 
percent evaluation requires that the malunion or nonunion be 
so severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2003).  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation is warranted when severe residuals of foot 
injuries are shown.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).   

An additional pertinent code is Diagnostic Code 5279.  Under 
Diagnostic Code 5279, anterior metatarsalgia (Morton's 
disease), unilateral or bilateral, warrants a maximum 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2003).

In regard to the appellant's service-connected left foot 
disability, with respect to Diagnostic Code 5279 
(metatarsalgia, anterior (Morton's disease)), Diagnostic Code 
5280 (hallux valgus, unilateral), Diagnostic Code 5281 
(hallux rigidus, unilateral, severe), and Diagnostic Code 
5282 (hammer toe), the Board notes that these diagnostic 
codes do not provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280, 5281, and 
5282 (2002).  In addition, there is no evidence of record of 
service-connected hallux valgus, hallux rigidus, or hammer 
toe.  Thus, higher schedule ratings are possible for the 
appellant's left foot disability only if application of 
another diagnostic code is warranted.  

In regard to Diagnostic Code 5283, the Board finds that there 
is no evidence of record showing that the appellant has 
either malunion or nonunion of the tarsal or metatarsal 
bones.  Therefore, he does not meet the requirements to be 
awarded a greater disability rating under Diagnostic Code 
5283.

As previously stated, Diagnostic Code 5284 allows for rating 
of other injuries of the foot, and a 20 percent evaluation is 
assigned for moderately severe foot injuries.  In this 
regard, the Board has reviewed the evidence of record in 
light of the rating criteria and finds that the evidence does 
not support a finding that the appellant suffers from 
moderately severe foot symptoms of the left foot.  The Board 
notes that at the appellant's May 2000 examination, the 
appellant had a five to seven degree deviation of his left 
great toe inward and a callus formation behind the second, 
third, and fourth toes of the left foot.  However, the 
appellant was able to rise on his heels, as well as his toes, 
without difficulty, and Romberg was negative.  In addition, 
although the outpatient treatment records from the Scott Air 
Force Base Hospital, from August 2000 to April 2001, and 
outpatient treatment records from the Heartland VAMC, from 
March 2001 to April 2002, show intermittent treatment for the 
appellant's neuroma/neuritis of the left second and third 
interspaces, in April 2001, it was noted that the appellant 
had only mild pain on palpation of the plantar aspect of the 
third metatarsal head of his left foot.  

At the appellant's March 2003 VA orthopedic examination, the 
appellant shifted the weightbearing slightly to the lateral 
aspect of the left foot during tip-toe walking.  The Board 
also notes that he demonstrated no limp and he could squat to 
90 degrees.  In addition, although there was limited range of 
motion of the left first metatarsophalangeal joint, there was 
no complaint of pain during active or passive range of 
motion.  There was tenderness between the heads of the second 
and third, and third and fourth metatarsals of the left foot.  
However, peripheral circulation was intact, and the arches 
were of normal height.  The diagnoses were of the following: 
(1) bilateral bunions, status post surgery, (2) metatarsalgia 
of the left foot, and (3) Morton's neuroma of the left foot.  
According to the examiner, there was moderate residual 
disability of the left foot.  The examiner further opined 
that there was little effect on foot functioning.  

At the appellant's March 2003 VA neurological examination, 
the appellant was diagnosed with a Morton's neuroma of the 
left digital nerve of the third and fourth toes.  However, 
the Board notes that although the appellant was diagnosed 
with a Morton's neuroma, it was also noted that the appellant 
walked in a natural manner.  In addition, although the 
appellant was reluctant to rise to his toes or squat, owing 
to discomfort in the left foot, and he was timid in 
performing tandem gait because of pain in his foot, he was 
nevertheless able to maintain the direction of gait when 
walking forward with his eyes closed, and walking backward 
with them open and closed.

In light of the above, the Board concludes that there is no 
evidence that the appellant's residuals of a left foot 
bunionectomy are more than of a moderate degree.  
Accordingly, the Board finds no basis on which to assign a 
higher evaluation under Diagnostic Code 5284 (foot injury) 
for the left foot.  Such a conclusion is consistent with the 
sort of disability contemplated by the criteria for a 10 
percent rating for the left foot.  In other words, concluding 
that the appellant's disability is tantamount to no more than 
moderate foot disability is consistent with the manner in 
which other foot disabilities are rated.  In other words, the 
sort of problems he experiences are no more disabling than 
those caused by "severe" hallux valgus.  His Morton's 
neuroma and the degree of discomfort he experiences as 
described on examinations, without difficulties in gait or 
other more disabling problems suggest that he in fact 
deserves a rating no greater than a claimant might receive 
for severe hallux valgus equivalent to an amputation.  In 
other words, even when his functional loss due to pain is 
taken into account, it is not tantamount to greater than 
moderate foot injury.  38 C.F.R. §§ 4.40, 4.45 (2003).  In 
addition, although the appellant's Morton's neuroma of the 
left foot involves that left digital nerve, the Board notes 
that none of the Diagnostic Codes pertaining to disabilities 
of the peripheral nerves involve the digital nerve.  See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2003).  
This suggests an intent on the part of drafters of the rating 
criteria not to provide for a compensable rating for such 
impairment.  Consequently, the Board finds that the 
preponderance of the evidence is against his claim for a 
higher initial rating.  This is true throughout the pendency 
of his claim.  Fenderson, supra.

In regard to the appellant's service-connected right foot 
disability, the Board finds that the appellant's disability 
picture is best characterized by the currently assigned 
noncompensable disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for an evaluation in excess of zero percent for the residuals 
of a right foot bunionectomy.  In this regard, the Board 
notes that the appellant would not be entitled to a 
compensable rating under Diagnostic Code 5279, as he does not 
have anterior, metatarsalgia (Morton's disease) of the right 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2003).  
Likewise, the appellant would not be entitled to a higher 
rating under Diagnostic Code 5280, which deals with hallux 
valgus as he does not experience severe symptomatology, the 
equivalent to the amputation of the great toe; nor has he had 
hallux valgus surgically corrected with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2003).  

In addition, the appellant would not be entitled to a 
compensable rating under Diagnostic Codes 5281, 5282, or 5283 
as he does not experience right foot hallux rigidus, hammer 
toe, or malunion or nonunion of the right tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a Diagnostic Codes 5281, 
5282, 5283 (2003).

Similarly, the appellant would not be entitled to a higher 
rating under Diagnostic Code 5284, other foot injuries, as 
the evidence indicates that the appellant does not experience 
moderate symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003). In fact, medical evidence of record indicates that 
the appellant's symptomatology has been described as only 
slightly disabling.  The Board notes that at the appellant's 
March 2003 VA orthopedic examination, the appellant was 
diagnosed with bilateral bunions, status post surgery, and 
the examiner opined that there was only slight residual 
disability on the right, with moderate residual disability on 
the left.  

In light of the above, and because the Board has found that 
the appellant's service-connected left foot disability is not 
tantamount to greater than moderate injury, and because the 
appellant's right foot disability has been consistently 
described as less symptomatic than his left foot disability, 
the Board finds that there is no evidence of record showing 
that the appellant's right foot disability amounts to 
disability that warrants a characterization of "moderate," 
as that term is used in Diagnostic Code 5284.  The term 
"moderate" is not specifically defined by the regulation.  
However, the Board notes that, as previously stated, a 10 
percent rating (which is the rating assignable under 
Diagnostic Code 5284 for "moderate" foot injury) may also 
be assigned in cases where there is hallux valgus that has 
been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Thus, although the appellant's right 
foot disability may be intermittently symptomatic to some 
extent, given that his right foot disability has been 
consistently described as less symptomatic than his left foot 
disability, and that the appellant's left foot disability has 
not been shown to be more than moderately disabling, the 
Board finds that the residuals of a right foot bunionectomy 
do not rise to such levels.  In addition, the Board also 
finds that even when the appellant's functional loss due to 
pain is taken into account, it is not tantamount to moderate 
foot disability.  38 C.F.R. §§ 4.40, 4.45 (2003).  Even the 
examiner, whose evaluation is described above, found that 
there was no more than slight disability.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for an evaluation in excess of zero 
percent for his service-connected residuals of a right foot 
bunionectomy.  This is true throughout the pendency of his 
claim.  Fenderson, supra.  

Residuals of a Cyst on the Left Hand, Third Digit

I.  Factual Background

On May 2, 2000, prior to the appellant's separation from the 
military on May 31, 2000, the appellant underwent an 
examination.  At that time, he stated that in 1999, he was 
diagnosed with a cyst on his left hand. The appellant 
indicated that later in May 2000, he was expected to undergo 
surgery involving the cyst.  The examiner noted that the 
appellant had a cyst which measured five millimeters (mm.) 
and was tender to palpation on the dorsum of his left hand at 
the base of his third digit.  The diagnosis was ganglion cyst 
of the left hand, pending surgery.  An x-ray of the 
appellant's left hand was interpreted as showing no 
fractures, dislocations, or bony lesions involving the left 
hand.  The joint spaces and soft tissues were normal.  The 
impression was a normal left hand.  

In March 2002, the RO received outpatient treatment records 
from the St. Louis VAMC, from March 2000 to January 2002.  
The records show that on May 11, 2000, the appellant 
underwent a left metacarpal excision.  Specifically, it was 
noted that a left, third "meta" ganglion was removed.  

In March 2003, the appellant underwent a VA skin examination.  
At that time, the examiner noted that in May 2000, the 
appellant had left hand surgery for bony prominence and 
currently had a well-healed scar, with no complaints.  Upon 
physical examination, the examiner noted that the appellant 
had a 2.5 cm. well-healed linear surgical transverse scar.  
The examiner indicated that no cyst or bony prominence was 
seen.  The diagnosis was a well-healed scar of the left 
dorsum hand/wrist junction without disability.  

In May 2003, the examiner from the appellant's March 2003 VA 
skin examination provided an addendum to his March 2003 VA 
skin examination report.  In the addendum, the examiner 
stated that the scar on the appellant's left hand was 
superficial, nontender to examination, stable, and well 
nourished.  The examiner reported that no cyst was present.  

II.  Analysis

As previously stated, by a July 2000 rating action, service 
connection was granted for a cyst on the appellant's left 
hand, third digit.  In addition, given that the appellant's 
cyst was not listed on the Schedule, the RO assigned a zero 
percent rating under Diagnostic Code 7899-7819 for the 
appellant's service-connected left hand cyst.  38 C.F.R. 
§ 4.27 (unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely 
related body part, followed by "99").  The most closely 
analogous Diagnostic Code was 38 C.F.R. § 4.118, Diagnostic 
Code 7819.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating the skin.  See 67 Fed. Reg. 49,590 
(2002).  Because this change took effect during the pendency 
of the appellant's appeal, both the former and the revised 
criteria will be considered in evaluating the appellant's 
service-connected scar.  The Court has held that when there 
has been a change in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statue or 
regulation which is more favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  (The statutory 
changes established in August 2002 may only be applied from 
that date forward.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000.)  The Board notes that the appellant was 
provided with notice of the change in the rating criteria in 
a June 2003 Supplemental Statement of the Case (SSOC), and 
was given the opportunity to provide additional evidence or 
argument on the issue on appeal.  

Prior to August 30, 2002, ratings under Diagnostic Code 7819 
for new, benign skin growths were to be rated as analogous to 
scars, disfigurement, etc., using the criteria for eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002).  

The current version of the Ratings Schedule provides that 
under Diagnostic Code 7819, benign skin neoplasms are to be 
rated as disfigurement of the head face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.  See 67 Fed. Reg. 49590-
49599 (2002).  

In the instant case, given that the appellant's service-
connected cyst of the left hand, third digit, was removed in 
May 2000, and that there is a residual scar, the Board finds 
that the appellant's service-connected residuals of a cyst 
are best rated under Diagnostic Codes pertaining to scars.  

Under the former criteria of Diagnostic Code 7805, scars may 
be rated on the limitation of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  The Board notes that 
two other Diagnostic Codes might be potentially applicable.  
Under Diagnostic Code 7803, scars, superficial, poorly 
nourished with repeated ulceration warrant a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Under Diagnostic Code 7804, scars, superficial, 
tender and painful on objective demonstration warrant a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).

Under the revised criteria for Diagnostic Code 7805, the 
criteria are essentially the same as the former criteria for 
Diagnostic Code 7805 as scars may be rated on the limitation 
of the affected part.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7805).  Under 
the revised criteria for Diagnostic Code 7803, superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is one where there is frequent loss of skin over the 
scar.  A superficial scar is not one associated with 
underlying soft tissue damage.  67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7803).  

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).

The Board also notes that effective August 30, 2002, for 
scars, other than head, face, or neck scars, that are deep or 
cause limited motion are ratable under Diagnostic Code 7801.  
Where there is evidence of a scar area or areas exceeding 6 
square inches (39 sq. cm.), a 10 percent evaluation will be 
assigned.  A 20 percent evaluation is warranted where there 
is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent evaluation for 
area or areas exceeding 144 square inches (929 sq. cm.) is 
assignable.  67 Fed. Reg. 49, 590.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  67 Fed. Reg. 49, 590.  

The Board further notes that under the new rating criteria, 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  Scars in widely separated areas, as on two or more 
extremities, or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  67 Fed. Reg. 49,590 
(2002) (to be codified at 38 C.F.R. § 4.118 (Diagnostic Code 
7802)).

In the appellant's case, a compensable rating for a residual 
scar from the removal of a cyst on the left hand, third 
digit, is not warranted under either the old or the new 
rating criteria.  In this regard, the Board notes that as 
stated above, in May 2000, the appellant's service-connected 
cyst of the left hand, third digit, was surgically removed.  
In addition, at the appellant's March 2003 VA skin 
examination, the examiner noted that the appellant currently 
had a well-healed scar with no complaints.  Specifically, the 
examiner reported that the appellant had a 2.5 cm. well-
healed linear surgical transverse scar.  The diagnosis was a 
well-healed scar of the left dorsum hand/wrist junction, 
without disability.  Moreover, in a May 2003 addendum to the 
March 2003 VA skin examination report, the examiner from the 
appellant's March 2003 VA skin examination stated that the 
scar on the appellant's left hand was superficial, nontender 
to examination, stable, and well nourished.  

In light of the above, the Board finds that a compensable 
rating is not warranted under the old criteria for the 
appellant's service-connected residual scar of the left hand, 
third digit.  In this regard, the Board notes that there is 
no medical evidence of record which shows that the 
appellant's scar of the left hand, third digit, has produced 
functional impairment.  As such, a compensable rating under 
the former criteria for Diagnostic Code 7805 is not 
warranted.  

The Board also finds that a compensable rating under 
Diagnostic Code 7803 is not warranted as the medical evidence 
of record does not show that the appellant's scar of the left 
hand, third digit, is poorly nourished with repeated 
ulceration.  Accordingly, a compensable rating under 
Diagnostic Code 7803 is not warranted.  

In addition, the Board finds that a compensable rating under 
Diagnostic Code 7804 is also not warranted as the medical 
evidence of record does not indicate that the appellant's 
scar of the left hand, third digit, itself is tender and 
painful upon objective demonstration.  Therefore, in light of 
the above, a compensable rating under Diagnostic Code 7804 is 
not warranted.  38 C.F.R. § 4.118 (Diagnostic Codes 7803, 
7804, 7805) (2002).

Similarly, a compensable rating for the appellant's residual 
scar due to the removal of a cyst of the left hand, third 
digit, is not warranted under the new criteria.  A 
compensable rating is not warranted under the revised 
criteria for Diagnostic Code 7801 because there is no 
indication that the appellant's left hand scar is deep or 
causes limited motion or affects an area exceeding 6 square 
inches.  In this regard, the Board notes that, as previously 
stated, the appellant's residual scar of the left hand, third 
digit, measures 2.5 cm.  Thus, a compensable rating under 
Diagnostic Code 7801 is not warranted.  

The Board further notes that a compensable rating is not 
warranted under the new criteria for Diagnostic Code 7802 
because there is no indication that the appellant's residual 
scar of the left hand, third digit, is of an area or areas of 
144 square inches or greater.  The appellant is also not 
entitled to a compensable rating for his left hand scar under 
the revised criteria for Diagnostic Codes 7803 and 7804 as 
there is no indication that the left hand scar is unstable or 
painful on examination.  Furthermore, as indicated above, 
there is no medical evidence of record that the appellant's 
scar of the left hand has produced functional impairment.  As 
such, a compensable rating under the new criteria for 
Diagnostic Code 7805 is not warranted.  67 Fed. Reg. 49,590 
(2002) (to be codified at 38 C.F.R. § 4.118 (Diagnostic Codes 
7801, 7802, 7803, 7804, 7805)).  In short, the preponderance 
of the evidence is against the claim for an evaluation in 
excess of zero percent for the residuals of a cyst on the 
left hand, third digit, whether viewed under old or new 
rating criteria.  This is true throughout the pendency of his 
claim.  Fenderson, supra.   

Extraschedular rating

The Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2003).  The current 
evidence of record does not demonstrate that the appellant's 
right knee, left foot, right foot, or left hand disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his right knee and left foot problems likely 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of either 
rating issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), is applicable to the 
appellant's claims.  VAOPGCPREC 11-00.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in August 
2000 with notice of the July 2000 rating decision that 
granted service connection for the residuals of a right knee 
meniscectomy, assigning a zero percent evaluation therefore 
(by a February 2002 rating action, the RO increased the 
disability evaluation from zero percent to 10 percent); 
granting service connection for the residuals of a left foot 
bunionectomy, assigning a 10 percent evaluation therefore; 
granting service connection for the residuals of a right foot 
bunionectomy, assigning a zero percent evaluation therefore; 
and granting service connection for a cyst on the left hand, 
third digit, assigning a zero percent evaluation therefore.  
In response to his notice of disagreement with the rating 
decision, the appellant was provided with a statement of the 
case in July 2001 that notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The appellant 
thereafter perfected his appeal of the issues listed on the 
title page of this decision.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in a 
September 2001 letter from the RO to the appellant, in a 
November 2002 Board remand, and in a January 203 letter from 
the RO to the appellant.  The Board further observes that 
there is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claims.  In addition, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Moreover, the Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA would undertake on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  

In regard to the VA's duty to assist, the Board notes that 
pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
evidence of record also shows that, per the Board's November 
2002 remand, the appellant was provided VA examinations 
pertinent to his claims.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this regard, the 
Board recognizes that the September 2001 letter requested a 
response within 60 days from the date of the letter.  
Nevertheless, this letter also told the veteran that he had 
one year in which to submit evidence relative to these 
claims.  38 U.S.C.A. § 5103(b).  The Board notes that more 
than one year has passed since the letter was sent, and as 
such, the appellant's case was not finally decided before the 
one-year period expired.  Moreover, in the instant case, as 
noted above, the appellant has been advised of the evidence 
needed to substantiate his claims.  For example, in the 
September 2001, and January and June 2003 letters from the RO 
to the appellant, the appellant was informed of the types of 
evidence he needed to substantiate his claims.  In addition, 
in the November 2002 Board remand, the Board requested that 
the RO ask the appellant to provide information regarding his 
surgery for his cyst on his left hand, including the date of 
the surgery and the names and addresses of the health care 
providers who performed the surgery, and any subsequent 
follow-up treatment.  In this regard, by a January 2003 
letter from the RO to the appellant, the RO requested the 
aforementioned information.  The evidence of record is 
negative for a response from the appellant.  Thus, the Board 
finds that the appellant has had more than ample time to 
submit additional evidence.  Moreover, as a review of the 
claims file shows that all relevant medical records have been 
obtained, the Board finds that additional efforts to assist 
within the letter and spirit of the VCAA are not required.  
Soyini v. Derwinski, 1 Vet. App. 540-, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, in light of the above, the Board finds that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.




ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right knee meniscectomy is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left foot bunionectomy is denied.  

Entitlement to an evaluation in excess of zero percent for 
the residuals of a right foot bunionectomy is denied.  

Entitlement to an evaluation in excess of zero percent for 
the residuals of a cyst on the left hand, third digit, is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



